 1
 2
 3
 4


                                                            JS-6
 5
 6
 7
 8
 9
                              UNITED STATES DISTRICT COURT
10
                             CENTRAL DISTRICT OF CALIFORNIA
11
      BANNER LIFE INSURANCE                          Case No. 8:17-cv-01417-CJC-KES
12    COMPANY, a corporation,
                                                     ORDER GRANTING STIPULATION
13         Plaintiff,                                OF DISMISSAL
14                      v.
15    STEVE BOBBY STEVENS, an
      individual,
16
           Defendant
17
18         The Court, having considered the Stipulation of Dismissal filed by the parties,
19
     being fully advised and for good cause shown, is of the opinion that the dismissal should
20
21   be GRANTED.
22         IT IS THEREFORE ORDERED:
23
        1. Plaintiff’s claims against Defendant shall all be dismissed with prejudice to refiling
24
25         of same.
26      2. Defendant’s claims against Plaintiff shall all be dismissed with prejudice to refiling
27
           of same.
28

         Case No. 8:17-cv-01417-CJC-KES             1
                                 ORDER GRANTING STIPULATION OF DISMISSAL
 1      3. The Parties shall each bear their own costs and attorneys’ fees.
 2
        4. This is a final order that disposes of all pending claims.
 3
 4         IT IS SO ORDERED.

 5   Signed this 29th day of October, 2018.
 6
 7
 8                                                 ____________________________
                                                   HON. CORMAC J. CARNEY
 9                                                 U.S. DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

         Case No. 8:17-cv-01417-CJC-KES              2
                                  ORDER GRANTING STIPULATION OF DISMISSAL
